Citation Nr: 1147302	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  09-40 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He died in March 2004.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from decisions of the RO in Milwaukee, Wisconsin.

Looking back, in May 2004 the RO issued a decision denying the appellant's claims for service connection for the cause of the Veteran's death (which is one basis for Dependency and Indemnity Compensation (DIC)), but also denying her claims for Dependents' Educational Assistance (DEA), and DIC alternatively under 38 U.S.C.A. § 1318.  The RO sent her a letter later that same month notifying her of that decision denying these claims and apprising her of her procedural and appellate rights in the event she elected to appeal the decision to the Board.  The RO also sent her a letter in June 2004 concerning claims for DIC and death pension. 

In November 2004, in response, the RO received a statement from her indicating she was submitting additional evidence (a revised death record, referring to the death certificate, signed by Dr. A. B.-L.) and asking for reconsideration of her claims in light of this additional evidence.  That November 2004 statement, especially if construed liberally, was tantamount and sufficient to meet the requirements for a timely filed notice of disagreement (NOD) to initiate an appeal of all of the claims denied in that May 2004 decision.  38 C.F.R. § 20.201 (2011); see also Gallegos  v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).


The RO sent her another letter in December 2004 providing additional information concerning her claims for service-connected death benefits and DIC and indicating the additional information and evidence needed concerning her claims.  She then submitted other evidence in January 2005 - namely, a medical nexus opinion from Dr. A. B.-L., dated in December 2004, linking the Veteran's ultimately fatal esophageal cancer to exposure to Agent Orange in Vietnam.

In February 2005, the RO considered this additional evidence but continued to deny the cause-of-death and DEA claims, while deferring reconsideration of the remaining § 1318 claim because there was a temporary stay on the adjudication of those claims.  That same month, the RO sent the appellant a letter notifying her of that decision and apprising her of her procedural and appellate rights.

The temporary stay on the adjudication of § 1318 DIC claims had been imposed because, in National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the U. S. Court of Appeals for the Federal Circuit had addressed a challenge to the validity of 38 C.F.R. § 3.22 and had found a conflict between this regulation and 38 C.F.R. § 20.1106.  The Federal Circuit Court had concluded that the revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 20.1106, which interpreted a virtually identical Veterans benefit statute, 38 C.F.R. § 1311(a)(2), and that VA had failed to explain its rationale for interpreting these virtually identical statutes (1311 and 1318) in conflicting ways.  The Federal Circuit Court therefore had remanded that case and had directed VA to stay all proceedings involving claims for DIC benefits under 38 U.S.C. § 1318 where the outcome was dependent on 38 C.F.R. § 3.22 pending the conclusion of expedited rulemaking. 


In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), the Federal Circuit Court held, in relevant part, that 38 C.F.R. § 3.22 as amended was not invalid insofar as it precluded "hypothetical entitlement" as an additional basis for establishing eligibility under 38 U.S.C.A. § 1318.  The Federal Circuit Court held that VA could properly construe the "entitled to receive" language of sections 1311(a)(2) and 1318 in the same way and could properly construe the language of the two statutory sections to bar the filing of new claims, i.e., claims where no claim had been filed during the Veteran's lifetime or the claim had been denied and was not subject to reopening - "hypothetical entitlement" claims. 

The Secretary's position in NOVA I and NOVA II was that the "entitled to receive" language of the statute, section 1318, was never intended to provide for "hypothetical entitlement" to DIC.  Rather, "entitled to receive" had been properly interpreted by section 3.22 of VA regulations.  Because the Federal Circuit Court upheld in NOVA I VA's position that the amendments to 3.22 were "interpretative", the amendments did not make "new law" but merely interpreted existing law, that is, the amendments clarified the meaning that the statute had all along. 

The result was that VA had established that "hypothetical entitlement" was not a viable basis for establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 1318, no matter when the claim was filed.  So the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 would be:  (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for clear and unmistakable error (CUE) in a previous decision. 

The RO resultantly issued another decision in March 2007 again denying the § 1318 DIC claim and sent the appellant a letter that same month notifying her of that decision and apprising her of her procedural and appellate rights. 

In July 2007, in response, the appellant submitted an additional statement expressing her continued belief that the decision the RO had made concerning her claim was "wrong."  The RO interpreted this statement as both a petition to reopen her claim for service connection for cause of death and an NOD regarding the more recent, March 2007, decision denying her § 1318 DIC claim.  However, as mentioned, she already had submitted a timely NOD way back in November 2004 following the initial denial of her claims for service connection for cause of death, DEA, and DIC under § 1318. 

Later in July 2007, in response to her most recent statement, the RO sent the appellant another letter providing additional information concerning the 
post-decision review process.

In December 2007, the appellant submitted additional evidence through her field representative - specifically, a statement in support of claim (VA Form 21-4138) and a copy of a Board decision with similar facts granting service connection to another Veteran who also had esophageal cancer on the basis of his exposure to Agent Orange in Vietnam.

In April 2008, a Decision Review Officer (DRO) at the RO issued a deferred rating decision noting the appellant was not claiming entitlement to DIC under § 1318 but, instead, had intended to file for DIC pursuant to 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312.  The DRO also apparently determined the appellant's statement was a petition to reopen her claim for service connection for cause of death.  So he issued a statement of the case (SOC) in April 2008 denying DIC under § 1318, but additionally indicating the appellant was instead requesting reconsideration of her claim for service connection for cause of death based on the Veteran's exposure to Agent Orange in Vietnam and subsequently developing the esophageal cancer that he eventually died from.  The RO sent the appellant another letter in April 2008 discussing the prior denial of DIC - including for cause of death, and erroneously indicating she needed to submit new and material evidence to reopen this claim.  The letter, therefore, discussed what would constitute new and material evidence and explained when and where she could submit this evidence, etc. 

The appellant submitted a substantive appeal (VA Form 9) in June 2008 to perfect her appeal of her DIC claim.  See 38 C.F.R. § 20.200. 

The RO issued another decision in July 2008 determining there was not new and material evidence to reopen the claim for service connection for cause of death.  That same month, the RO sent the appellant a letter notifying her of that decision and apprising her of her procedural and appellate rights.  She responded by submitting a timely NOD in March 2009.  And after receiving an SOC concerning this cause-of-death claim in September 2009 (albeit again on the erroneous issue of whether she had submitted new and material evidence to reopen this claim), she completed the steps necessary to perfect her appeal of this claim to the Board by also, in response to that SOC, filing a timely substantive appeal (VA Form 9) in October 2009.  See again 38 C.F.R. § 20.200.

As already explained, however, because the appellant had previously submitted a timely NOD in November 2004 in response to the RO's initial May 2004 decision denying this same claim, but did not receive an SOC, that initial decision denying this claim (and the claim for DEA) never became final and binding on her.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).  See also Myers v. Principi, 16 Vet. App. 228 (2002) (decision years earlier never became final and binding because the Veteran had initiated a timely appeal).  So these claims have remained pending throughout the several years since that initial decision, in turn meaning that, contrary to what the RO and DRO concluded, there is no requirement to first submit new and material evidence to reopen these claims.  See McGrath v. Gober, 14 Vet. App. 28 (2000) (VA must acknowledge the earlier-filed claim since it remained pending in the absence of a final and binding adjudication). 

Regarding her claim for § 1318 DIC, however, since she has withdrawn this claim, it is no longer at issue.  38 C.F.R. § 20.204.

In May 2011, the Board remanded the remaining claims for cause of death and DEA to the RO via the Appeals Management Center (AMC) for further development before being decided.  The additional development of these claims, in particular, included requesting clarification from Dr. A. B.-L. regarding the underlying basis or rationale for his medical opinion that the Veteran's terminal esophageal cancer was caused by his exposure to Agent Orange in Vietnam, and specifically insofar as why his opinion differed from the findings of the National Academy of Sciences (NAS), and for an additional VA medical opinion on this determinative issue of causation to try and resolve these differing opinions.

Dr. A. B.-L. submitted an additional statement in June 2011, though still, as will be explained, not providing any discussion of the underlying rationale of his opinion, and a VA physician also provided comment concerning this appeal in June 2011.  So there was compliance with these remand directives in obtaining these additional medical opinions.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a claimant is entitled to compliance with remand directives as a matter of law, and that the Board itself commits error in failing to ensure this compliance).

After considering these additional medical opinions, the RO issued a supplemental statement of the case (SSOC) in June 2011 continuing to deny the claims.  The appellant's representative submitted an August 2011 statement (VA Form 646), in response, requesting a hearing at the RO before the Board (Travel Board hearing).  The RO scheduled this hearing for October 31, 2011, and sent the appellant and her representative a letter on September 21, 2011, so more than a month prior to that scheduled hearing, indicating the date it would be held, time, and location, etc.  The RO also sent a follow-up letter with this same information on October 13, 2011, but the appellant failed to appear for the hearing.  

She has not offered any reason or explanation for her absence to show good cause for failing to appear for the proceeding or requested to reschedule her hearing, so the Board deems her hearing request withdrawn.  38 C.F.R. § 20.704(d).

The file since has been returned to the Board for a decision on her claims.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era; therefore, exposure to an herbicide agent (the dioxin in Agent Orange) is presumed.

2.  The Secretary of VA has determined, however, based on findings of the NAS, that there is no presumptive association between exposure to an herbicide agent in Vietnam during the Vietnam era and the later development of esophageal cancer.

3.  The Veteran's ultimately fatal metastatic esophageal cancer developed many years after his military service, not during or even within one year of his discharge, and the most probative (meaning competent and credible) medical and other evidence indicates this ultimately terminal cancer was unrelated to his service, including especially to his presumed exposure to herbicides during his tour in Vietnam.

4.  At the time of his death, he did not have any adjudicated service-connected disabilities.



CONCLUSIONS OF LAW

1.  A service-connected disability was not a principal or contributory cause of the Veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).

2.  The criteria also are not met for DEA under Chapter 35, Title 38, of the United States Code.  38 U.S.C.A. § 3500 (West 2002); 38 C.F.R. § 21.3001 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).


In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the Court held that in cases specifically involving claims for DIC benefits - so including for cause of death, this VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the claimant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the appellant-widow in April 2004, prior to initially adjudicating her claim in May 2004, so in the preferred sequence.  More recent letters dated in December 2004, April 2008, and April 2009 complied with Dingess and Hupp.  And of equal or even greater significance, since providing those additional Dingess and Hupp notices, the AMC has readjudicated her claims in the June 2011 SSOC - including considering the additional evidence received in response to those additional notices.  So the timing defect in the provision of those additional notices, since they did not precede the initial adjudication of the claims, has been rectified ("cured").  See again Mayfield IV and Prickett, supra. 

The appellant has received all required notice and has had a meaningful opportunity to participate effectively in the development and adjudication of her claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, she has not made any pleading or allegation of insufficient VCAA notice or shown that any such deficiency is unduly prejudicial, meaning outcome determinative of her claims.  And as the pleading party, she, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claims, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained the Veteran's service treatment records (STRs) and identified private treatment records, and, pursuant to the Board's remand, obtained an additional letter from the Veteran's physician (Dr. A. B.-L.) and a VA medical opinion as to the etiology of the terminal esophageal cancer, including especially insofar as any potential relationship or correlation with his presumed exposure to Agent Orange in Vietnam.

As well, the Appellant has submitted personal statements, other letters from the Veteran's physician, a copy of the Veteran's death certificate, and a copy of his amended death certificate.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation, which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  Here, as already alluded to, VA obtained a medical opinion regarding this cause-of-death claim in June 2011.  

The Board therefore is satisfied that the duty to assist the appellant with her claims has been satisfied.  38 U.S.C.A. § 5103A.


II.  Analysis

Service Connection for the Cause of the Veteran's Death

The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service or, in the case of a malignant, i.e., cancerous tumor, which may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after discharge from service).  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303(a), 3.307, 3.309(a).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 


It is recognized there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The basis of the appellant's claim for service connection for cause of death is that the Veteran's ultimately fatal esophageal cancer was the result of his exposure to toxic herbicides - namely, the dioxin in Agent Orange, while stationed in Vietnam.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, such as the dioxin in Agent Orange, unless there is affirmative evidence establishing that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii). 

In the May 2004 rating decision initially considering and denying this 
cause-of-death claim, the RO conceded the Veteran had served in Vietnam during the Vietnam Era and, therefore, presumptively was exposed to Agent Orange while there based upon information on his military discharge certificate (DD Form 214). 

If, as here, a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).

These diseases are chloracne or other acneform disease consistent with chloracne, Type II (adult-onset) Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2011). 

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; 

certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010). 

So the Veteran's esophageal cancer has been specifically disassociated from exposure to Agent Orange in Vietnam, even accepting that he presumptively was exposed to Agent Orange in Vietnam.  And, indeed, this is why the RO denied the claim in that initial May 2004 decision because esophageal cancer is not a disability presumed to be associated with herbicide exposure. 

But this only precludes presumptive service connection, not also the possibility of his widow-appellant establishing this necessary linkage for service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999). 

A review of the Veteran's claims file, however, reflects that his STRs are completely unremarkable for any pertinent abnormalities suggestive of esophageal cancer, either in the way of a relevant subjective complaint or objective clinical finding such as a notable diagnosis.  And, indeed, the widow-appellant is not alleging the Veteran had esophageal cancer either at any time during his military service from May 1968 to May 1970 or even within the one-year presumptive period following his discharge - meaning by May 1971.  Moreover, there equally are no relevant post-service medical records until 2003, so for more than 30 ensuing years.


Private medical records from St. Elizabeth's Hospital dated from July to October 2003 reflect treatment for squamous cell carcinoma of the esophagus.  A July 2003 consultation note indicates the Veteran had noticed dysphagia (difficulty swallowing) just three weeks earlier.  Tests revealed poorly differentiated squamous cell carcinoma.  The evaluating physician indicated the Veteran's prior medical history was not significant, except for a chest X-ray showing chronic obstructive pulmonary disease (COPD).  An October 2003 consultation note reflects that he reported a history of smoking 6 to 8 cigars times 30 years.  This is noteworthy because for a claim, as here, received by VA after June 9, 1998, service connection is expressly precluded for any disability related to chronic smoking.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).

In a statement dated in January 2004 and signed by A. B.-L., M.D., it was noted that the Veteran had served in Vietnam and had been diagnosed with esophageal cancer in June 2003.  The statement goes on to indicate he had been given chemotherapy and radiation as treatment, but that he had had more esophageal occurrence and was later diagnosed with lung cancer.

In an April 2004 statement, the appellant related that the Veteran's doctor said there was no way he could say 100 percent that it [the esophageal cancer] came from Agent Orange, but that when he first went to the doctor, one of the first questions the doctor asked was if he had been in Vietnam.  In July 2007, she stated that the Veteran had a terrible life after returning from Vietnam.  She said he refused to see a doctor until 8 months before his death.  In December 2007, she submitted a Board decision relating to another Veteran, and requested that her claim be granted.


Two death certificates were issued regarding the Veteran.  The first death certificate did not link the terminal metastatic esophageal cancer with exposure to Agent Orange or any incidents in service.  But in support of the appellant's claimed cause-and-effect correlation is the amended death certificate, signed by Dr. A. B.-L., and a December 2004 medical nexus opinion from this same physician indicating the Veteran's death from metastatic esophageal cancer was secondary to Agent Orange exposure in Vietnam.  Dr. A. B.-L.'s statement (a brief handwritten note written on a prescription form), however, does not contain any discussion of the underlying rationale, which is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."). 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71, 73 (1993).  See, too, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Partly as a consequence, the Board remanded this case in May 2011 to obtain supplemental comment from Dr. A. B.-L. concerning what sources or authority on which he had based his opinion that the Veteran's esophageal cancer was caused by exposure to Agent Orange and why his opinion differs from the findings of the National Academy of Sciences (NAS).  See Savage v. Shinseki, 24 Vet. App. 124 (2010).

Further, because of this apparent conflict in Dr. A. B.-L.'s opinion versus the NAS's findings, the Board also remanded this case to obtain an additional medical opinion on this determinative issue of causation to try and reconcile these contrary opinions.  The Court has cautioned VA against requesting an additional medical opinion where favorable evidence in the record is unrefuted, and indicated it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  However, the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, 23 Vet. App. at 26.

On remand, this requested development was completed.  The AMC wrote to Dr. A. B.-L. in June 2011 requesting that he provide his medical rationale for his December 2004 medical opinion.  In response, in an undated letter received later in June 2011, he merely indicated the Veteran was his patient from 2003 until his death in 2004, and that he was treated for metastatic esophageal cancer which was secondary to Agent Orange exposure.  He added that the Veteran had no history of reflux symptomatology, and that it was his opinion that his exposure to Agent Orange was the cause of his malignancy.  So Dr. A. B.-L. still has not provided any underlying medical rationale for his opinion; instead, even this additional statement obtained on remand is entirely conclusory.

The AMC also, as requested, obtained a VA medical opinion in June 2011.  The designated VA physician stated that he had reviewed the Veteran's claims file in its entirety, and had reviewed the statement by Dr. A. B.-L., which he noted lacked any reasons and bases for the opinion.  This VA physician noted the Veteran had a history of squamous cell-type esophageal cancer, from which he eventually died.  This cancer was discovered when he had issues with weight loss and dysphagia, and the squamous cell cancer was diagnosed on endoscopy.  This commenting VA physician further noted that it was well-documented in the records that the Veteran had a 30-year history of smoking.  He therefore opined that the Veteran's terminal esophageal cancer was most likely caused by his 30-year history of tobacco use.  He stated that his reasons and bases for this opinion was his review of the Veteran's claims file and the known medical literature in regards to squamous cell esophageal cancer.  He determined the Veteran's Agent Orange exposure was unrelated to his esophageal cancer.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  Here, though, there are.

Having said that, the Board also has considered the Appellant's lay statements in support of her claims.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability and/or death.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because this cause-of-death claim concerns his fatal cancer and other conditions that are not readily amenable to mere lay diagnosis or probative comment on their etiology, the appellant has to have supporting medical evidence - which, for the reasons and bases discussed, she simply does not or, at least, sufficient to refute the NAS's findings and those of the VA physician that recently commented in June 2011.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom, i.e., need for supporting medical nexus evidence, in a claim for rheumatic heart disease).

Even on remand, just as previously, Dr. A. B.-L failed to give adequate rationale for why he believed the Veteran's ultimately terminal esophageal cancer was caused by Agent Orange exposure in Vietnam many years (indeed decades) earlier.  And, again, this is where most of the probative value of a medical opinion is derived, from the discussion of the underlying medical rationale of the opinion, not from mere review of the claims file, which in any event there is no indication Dr. A. B.-L. did either.  Nieves-Rodriguez, supra.  But in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements in providing history renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Here, though, as also explained in 
Nieves-Rodgriquez, independent review of the claims file may take on more significance if, as here, this review may have revealed evidence or information that might have changed or undermined the basis of the favorable opinion, such as by disclosing previously unknown facts and evidence.  In the Neives-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims file, without an explanation of why that failure had compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.


Here, in commenting favorably, Dr. A. B.-L. did not discuss or otherwise account for the Veteran's documented history of chronic smoking, which the VA physician that commented unfavorably in June 2011 cited as the most likely cause or source of the eventually fatal esophageal and lung cancer.  So Dr. A. B.-L. has overlooked or, at the very least, not explained away relevant facts - notably, this history of the Veteran's smoking.

In comparison, in finding that esophageal cancer is not one of the diseases presumptively linked to Agent Orange exposure, the Secretary of VA considered extensive medical and scientific evidence analyzed by the NAS.  Such comprehensive medical and scientific studies, finding no link between Agent Orange exposure and esophageal cancer, far outweigh the unsupported statement of Dr. A. B.-L. to the contrary.  Moreover, the June 2011 VA physician reviewed the Veteran's claims file, including extensive medical records, before concluding that the fatal esophageal cancer (that apparently had metastasized, i.e., spread to the lung) was caused by the Veteran's 30-year history of smoking, and therefore unrelated to Agent Orange exposure, even accepting that it had occurred.  In addition, and perhaps even more importantly, this commenting VA physician clearly explained the underlying rationale supporting his opinion.  So his opinion, especially when combined with the NAS' findings, are most probative.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the claimant's position). 


The evidence favorable to the widow-appellant's claim is her unsubstantiated opinion that the Veteran's terminal cancer was related to Agent Orange exposure, and the private medical opinions of Dr. A. B.-L.  Whereas the evidence against her claim is no relevant complaints or diagnosis in service or even for more than 30 years after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  But also, other evidence against her claim consist of the Secretary's Notice that service connection specifically is not warranted on a presumptive basis for esophageal cancer due to Agent Orange exposure, and the negative medical nexus opinion provided on remand in June 2011 by the VA physician.  This determination not to include this type of cancer on the list of diseases presumptively associated with Agent Orange exposure was based on the results of extensive medical research and studies in this area, so not just on mere lay opinion. 

The appellant's lay testimony and the private medical opinions of Dr. A. B.-L. therefore must be balanced against this other evidence of record, including especially these medical research findings.  Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  Therefore, in weighing her lay assertions against the STRs, the Secretary's Notice, and the June 2011 VA medical opinion, the Board finds the latter are more probative of the determinative issue of causation.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .");  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.). 

As there is no evidence in the STRs to support direct causation, no manifestation of the fatal cancer to the required compensable degree of at least 10-percent disabling within one year of separation from service to support presumptive causation, and insufficient evidence to alternatively support presumptive service connection due to the Veteran's Vietnam service, the Board finds that the weight of the evidence is against linking his fatal cancer to his military service.  

For these reasons and bases, the Board finds that the preponderance of the competent and credible evidence establishes that the Veteran's fatal esophageal cancer developed many years after service, and that this terminal esophageal cancer was not caused by any incident of his service - including especially his presumed exposure to herbicides (the dioxin in Agent Orange).  The esophageal cancer was not service connected,  and he had no other established service-connected disabilities when he died.  A service-connected disability did not cause or contribute substantially or materially to his death.  Thus, there is no basis for granting service connection for the cause of his death.  And as the preponderance of the evidence is against the widow-appellant's cause-of-death claim, the benefit-of-the-doubt doctrine is inapplicable, and this claim accordingly must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


DEA

For the purposes of DEA under Chapter 35, the surviving spouse of a Veteran will have basic eligibility if the following conditions are met:  (1) the Veteran was discharged from service under conditions other than dishonorable or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2002); 38 C.F.R. §§ 3.807(a) , 21.3020, 21.3021 (2011). 

As the Veteran did not have a permanent and total service-connected disability at the time of his death, and, as decided above, the cause of his death has not been shown to be service-related, the appellant does not meet the eligibility criteria for DEA. 


ORDER

The claim for service connection for the cause of the Veteran's death is denied.

The claim for DEA also is denied. 



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


